Exhibit 99.1 ICON Income Fund Ten, LLC Liquidation Update This update is intended to give registered representatives and the investors in ICON Income Fund Ten, LLC (“Fund Ten”) a description of Fund Ten’s activities and an outlook for the future.As a fund manager, ICON Capital Corp. actively and prudently manages Fund Ten’s portfolio to yield the best possible return to investors.As a public program, Fund Ten has reported to you regularly through quarterly, annual and current reports filed with the Securities and Exchange Commission.These important disclosure documents provide comprehensive required information; however, it is here that we try to summarize the information contained in those documents to give you a better overview of what is going on in Fund Ten. As you may already be aware, Fund Ten entered into its liquidation period on May 1, 2010 and distributions will begin to fluctuate monthly based on the proceeds being generated by Fund Ten’s portfolio.During the liquidation period, distributions that are generated from net loan and rental income and proceeds from equipment sales generally fluctuate as remaining leases and loans come to maturity or equipment coming off lease is sold.Accordingly, in the future, distributions will no longer be paid at a constant distribution rate on a regularly scheduled basis and, therefore, the amount of distributions will fluctuate as Fund Ten’s portfolio continues to wind down.In some months the distribution could be larger than the current distribution, in some months the distribution may be smaller, and in some months there may not be any distribution.We expect the liquidation period to continue for several years as Fund Ten’s portfolio winds down. Current Portfolio Fund Ten’s equipment portfolio is comprised of the following material assets.Details on an asset-by-asset basis are provided below. $28,660,000 Joint Investment in Two Double Hulled Product Tankers Chartered to AET, Inc.
